DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a response dated 7/27/2022 in which claims 1, 9, and 17 have been amended, claims 3, 11, and 14 have been canceled.  Thus, the claims 1-2, 4-10, 12-13, and 15-24 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2022 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-10, 12-13, and 15-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of determining a cost estimate for each of the plurality of damage elements in response to a notice of loss (claim processing) associated with a vehicle without significantly more. 
For 101 analysis, Examiner has identified claim 1 as the claim that represents the claimed invention presented in independent claims 1, 9, and 17.
Claim 1 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 1 recites a series of steps, e.g., receiving, at an enhanced claims processing server, a notice of loss associated with a vehicle; receiving, at the enhanced claims processing server and from a depth sensor, three-dimensional depth information corresponding to one or more dents to a surface of the vehicle; determining, by the enhanced claims processing server and based on the three-dimensional information, damage information comprising at least one of: a size for each of a plurality of damage elements, a shape for each of the plurality of damage elements, a location for each of the plurality of damage elements, a severity for each of the plurality of damage elements, and a visual representation for each of the plurality of damage elements; formatting, by the enhanced claims processing server, the damage information using one or more tags, the one or more tags corresponding to at least one damage attribute; transmitting, by the enhanced claims processing server, the three-dimensional depth information and the damage information to a damage estimate processing server; automatically processing, by the damage estimate processing server, the one or more tags of the damage information to generate a damage record corresponding to the at least one damage attribute; determining, by the damage estimate processing server and based on the three-dimensional depth information, the damage information, and the one or more tags whether the three-dimensional depth information corresponds to at least one of a pre-existing dent and a hail damage dent comprising: matching, by the damage estimate processing server, the three-dimensional depth information with one or more damage profile records, the damage profile records stored in a database and corresponding to expected cost information, wherein matching the three-dimensional depth information with one or more damage profile records comprises: associating the one or more damage profile records with one or more photographs, the one or more photographs identifying characteristics of at least one of the plurality of damage elements; comparing a difference between the three-dimensional depth information that corresponds to the pre-existing dent and the one or more damage profile records to a first predetermined threshold; flagging, by the damage estimate processing server, the damage information that corresponds to the pre-existing dent based upon the difference between the three-dimensional depth information that corresponds to the hail damage dent and the one or more damage profile records is within the first predetermined threshold; and responsive to determining that damage information corresponds to the hail damage, based on the difference between the three-dimensional depth information that corresponds to the hail damage dent and the one or more damage profile records is within the second predetermined threshold and that damage information is not flagged, performing damage estimate operations comprising; matching, by the damage estimate processing server, a subset of the plurality of damage elements with one or more damage profiled records, wherein matching the subset of the plurality of damage elements with one or more damage profile records comprising: associating the damage record with the one or more photographs; and determining a difference between the subset of the plurality of damage elements and the one or more damage profile records being within a third predetermined threshold; determining, by the damage estimate processing server and responsive to matching the subset of the plurality of damage elements with one or more damage profile records, a cost estimate for each of the plurality of damage elements; receiving, at the enhanced claims processing server, a damage estimate for each of the plurality of damaged elements; generating, by the enhanced claims processing server, and based on the damage estimate, a line-item cost estimate associated with the vehicle, the line-item cost estimate comprising the cost estimate and an indication of the three-dimensional depth information that corresponds to the pre-existing dent; and transmitting, by the enhanced claims processing server, the line-item cost estimate to a repair center.  These limitations (with the exception of italicized limitations), under their broadest reasonable interpretation, describe the abstract idea of determining a cost estimate for each of the plurality of damage elements in response to a notice of loss (claim processing) associated with a vehicle which may correspond to Certain Methods of Organizing Human Activity as these limitations relate to commercial or legal interactions (processing an insurance claim).  The enhanced claims processing server, a depth sensor, a database, and a damage estimate processing server limitations do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 1 recites an abstract idea (Step 2A-Prong 1: YES).  
This judicial exception is not integrated into a practical application because the additional limitations of an enhanced claims processing server, a depth sensor, and a damage estimate processing server result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of enhanced claims processing server, a depth sensor, a database, and a damage estimate processing server are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing device.  The presence of a generic computing device does nothing more than to implement the claimed invention (MPEP 2106.05(f)).  The limitations (with the exception of italicized limitations) receiving, at an enhanced claims processing server, a notice of loss associated with a vehicle; receiving, at the enhanced claims processing server and from a depth sensor, three-dimensional depth information corresponding to one or more dents to a surface of the vehicle; transmitting, by the enhanced claims processing server, the hail damage information to a damage estimate processing server; receiving, at the enhanced claims processing server, a damage estimate for each of the plurality of hail damaged elements; and transmitting, by the enhanced claims processing server, the line-item cost estimate to a repair center amounts to mere data gathering, which is a form of insignificant extra-solution activity.  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO). 
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of an enhanced claims processing server, a depth sensor, and a damage estimate processing server are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements (MPEP 2106.05(f)).  The limitations, which have been identified as insignificant extra-solution activity in Step 2A, should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, and conventional activity in the field.  The specification ([0033], [0055], [0058], [0079]) describes the additional limitations of enhanced claims processing server, a depth sensor, a database, and a damage estimate processing server to be general purpose computer devices which are performing their generic computer functions of collecting and transmitting data which is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (MPEP 2106.05(d)(II), Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 1 is not patent eligible.
Similar arguments can be extended to other independent claims 9 and 17.  In addition, the claim 9 also recites a damage information data store as an additional limitation, which does not restrict the claim from reciting an abstract idea.  The damage information data store limitation is also recited at a high level of generality and it does not transform the underlying abstract idea into a practical application under Step 2A-Prong Two or amounts to add significantly more under Step 2B.  Thus, the claims 9 and 17 are rejected on similar grounds as claim 1.  
Dependent claims 2, 4-8, 10, 12-13, 15-16, and 18-24 further define the abstract idea that is present in their respective independent claims 1, 9, and 17 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract in nature for the reasons presented above.  
Dependent claims 21-24 also recite the depth sensor comprises a laser sensor, and wherein the visual representation comprises a three-dimensional image captured by the laser sensor.  The laser sensor is recited at a high level of generality and is performing its routine, well-understood, and conventional function of capturing a three-dimensional image, which does not amount to add significantly more.  Moreover, the laser sensor limitations do not result in technical/technology improvement and hence do not integrate the abstract idea into a practical application.  The remaining dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2, 4-8, 10, 12-13, 15-16, and 18-24 are directed to an abstract idea.  Thus, the claims 1-2, 4-10, 12-13, and 15-24 are not patent-eligible.
Response to Arguments
Applicant's arguments filed dated 7/27/2022 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-2, 4-10, 12-13, and 15-24 under 35 U.S.C. 101, Applicant states that the limitations of amended claims 1, 9, and 17 do not fall within this grouping.  
Examiner respectfully disagrees and notes that Applicant broadly states that the claim limitations do not recite an abstract idea and therefore cannot recite a judicial exception.  For example, the limitations of “determine a damage type…”, “matching the three-dimensional…”, “associating…”, comparing…”. “flag the damage..”, “responsive to determine …”, “match the subset…”. “associating the damage record…”, are abstract concepts in the absence of additional elements of technology.  Applicant failed to provide any reasoning as to why these limitations are not abstract and should be treated as additional elements.  Moreover, Examiner notes that the claim clearly recites an abstract idea (as per the rejection presented above) of determining a cost estimate for each of the plurality of damage elements in response to a notice of loss (claim processing) associated with a vehicle and is supported by various claim limitations.  Thus, the claim recites an abstract idea.
Applicant also states that the judicial exception is integrated into a practical application under Prong Two of Step 2A.  Applicant states that the way in which the additional elements use or interact with the exception may integrate it into a practical application.  Applicant respectfully submits that the present claims, when viewed as a whole, clearly provide improved systems and methods for identifying a damage type based on a comparison between three-dimensional depth information and an analysis of one or more data records including photographs, and further analyzing relevant data (e.g., only hail damage data) based on the comparison(s), representative of an improvement in the technological field of data analysis using computer vision systems. 
	Examiner respectfully disagrees and notes that the interaction of additional elements with the judicial exception results in merely applying the abstract idea using the additional elements as a tool.  There is no technology or technical improvement as a result of this and hence the additional elements do not integrate the abstract idea into a practical application.  If there is an improvement, it is to the judicial exception of identifying a damage type based on a comparison and analyzing the relevant data.  Improvement to a judicial exception does not integrate the judicial exception into a practical application.  Thus, these arguments are not persuasive.  
Applicant also states that the amended claims recite a technical solution to the technical problem of automatically distinguishing between hail damage and pre-existing damage, using a computer vision system, to reduce the amount of processing performed by, for example, the damage estimate processing server.  The technical solution is embodied in the features of the instant claims, such as matching the three-dimensional depth information with one or more damage profile records by comparing a difference between the three-dimensional depth information (which may correspond to a hail damage dent or a pre-existing dent) and the damage profile records with a corresponding threshold in order to flag the pre-existing dents such that the damage estimate processing server does not analyze the three-dimensional data that corresponds to the pre-existing dents, in order to more accurately analyze and identify the extent of vehicle damage and repair costs.
Examiner respectfully disagrees and notes that automatically feature is accomplished with the use of a computer which merely automates a manual process.  The automatic feature does not solve a technical problem.  In fact, the specification does not describe any technical problem for which a technical solution is needed.  The matching the three-dimensional depth information with one or more damage profile records by comparing a difference between the three-dimensional depth information (which may corresponds to a hail damage dent or a pre-existing dent) and the damage profile records with a corresponding threshold in order to flag the pre-existing dents such that the damage estimate processing server does not analyze the three-dimensional data that corresponds to the pre-existing dents is not a technical solution but instead an abstract concept.  The matching and comparing limitations correspond to a Mental Process and hence are abstract in nature.  In fact, there are no additional elements that may offer a technical solution.  The claim does not describe any technical problem for which a technical solution is needed.  If there is an improvement, it is to the abstract idea of accurately analyzing and identifying the damage to the vehicle which is not sufficient to integrate the abstract idea into a practical application.  Thus, these arguments are not persuasive.
With respect to Step 2B, Applicant states that the recited steps, at least in combination with the other recited steps, recite more than mere collection and receipt of data.  Furthermore, Applicant respectfully submits there is no evidence in the cited prior art, the prosecution history, the specification, or in decided cases that such an damage estimate processing server is routine or conventional in the field of computer vision and data analysis used for the recited steps.  Thus, an inventive concept is clearly present in the claims.  Therefore, Applicant respectfully submits that amended independent claims 1, 9, and 17, and the claims depending therefrom are patent eligible under Step 2B as well.
Examiner respectfully disagrees and notes that the specification ([0033], [0055], [0058], [0079]) describes the additional limitations of enhanced claims processing server, a depth sensor, a database, and a damage estimate processing server to be general purpose computer devices which are performing their generic computer functions of collecting and transmitting data which is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (MPEP 2106.05(d)(II), Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)).  There is no recitation of a computer vision in the claim.  The claim recites a number of abstract concepts which cannot furnish an inventive concept.  Instead, an “inventive concept” is furnished by an element or combination of elements that is recited in the claim in additional to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.  The automatically processing step makes use of a computer to merely automate a manual process which does not amount to an inventive concept.  The additional elements are recited at a high level of generality and amounts to simply applying the abstract idea.  There is nothing in the claim that amounts to an inventive concept or amount to add significantly more.  Thus, these arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693